U.S. Securities and Exchange Commission Washington, D.C. FORM 10-K þ Annual Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934. For the fiscal year ended December 31, 2008 ¨ Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission file number 333-142429 INFORMATION SYSTEMS ASSOCIATES, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 65-0493217 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1151 SW 30th Street, Ste E Palm City, FL 34990 (Address of principal executive offices) (772) 403-2992 (Issuer's telephone number) Securities registered under Section 12(b) of the Act: Title of each className of each exchange on which registered NoneNot Applicable Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes ¨ No þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
